While it is true that the amendment to the constitution dealing with the subject of chief clerk, chief assistant, and chief deputy is permissive, in that it provides that the legislature may by proper enactment create such offices, yet by its express terms it becomes imperative once the legislature has acted thereunder. It contains an unqualified stipulation fixing the duration of the term of the chief deputy and declares that "the term in no event to extend beyond the term of the person making the appointment." I submit that this plain language of the constitution means that so long as it remains a part of the constitution there is nothing that can be done by legislative enactment or even by constitutional amendment that would have the effect of legally extending the term as thus fixed. When this proper *Page 455 
recognition is given to the quoted language, it becomes unnecessary to debate the meaning of the word "person" in the clause of the amendment wherein it is provided that, when a vacancy occurs in the offices there named, such designated chief clerk, chief assistant, or chief deputy may fill out the unexpired term of the person making the appointment; for it is obvious that, if such chief deputy can in no event continue in such office beyond the term of the person appointing him, it necessarily follows that he is therein authorized to fill out the unexpired term of the officer appointing him and is not authorized to fill out the unexpired term of any other officer. This inescapable logic, added to the unambiguous language of the constitution, it seems to me, compels the conclusion that in the present case Grimes was authorized to fill out the unexpired term of the sheriff who appointed him, but was not authorized to fill out the unexpired term of the present sheriff or any future sheriff except upon a new appointment as chief deputy, since neither can be the officer that appointed Grimes as chief deputy as provided in the constitution. If it be said that in adopting the civil-service amendment the legislature and the people had in mind the simultaneous chief-deputy amendment, and hence referred to the office of chief deputy as therein created, the reply is that the legislature and the people at the time of the adoption of the chief-deputy amendment had in mind and contemplation the simultaneous civil-service amendment. If this be true, why employ the unqualified expression, "the term in no event to extend beyond the term of the person making the appointment?" Rather would they not, in lieu of this unqualified expression, have declared that in no event except in the event of the adoption of the civil-service amendment should such term be extended? Furthermore, the construction as adopted by the majority opinion would defeat the evident intention of the amendments that a special election be avoided.
In seeking a correct construction of the two constitutional amendments here involved it must first be recognized that they have been ratified at the same time, are of equal dignity, and neither is superior to the other; and no court is justified in nullifying any portion of the one in order to give effect to the other. It must be admitted that, until the chief-deputy amendment had been ratified and the legislature acted thereunder, there existed in Fulton County no such office with a fixed term as that of chief clerk, chief assistant, *Page 456 
or chief deputy. These offices were brought into existence for the first time by the amendment and the statute enacted thereunder. The civil-service amendment was ratified at the same time, and hence there was in law and in fact no such office in existence as that of chief deputy sheriff with a fixed term when the civil-service amendment was written or when the same was ratified and made a part of the constitution. This inescapable fact excludes all thought or theory that in any of its provisions the civil-service amendment embraced, intended to embrace, or in fact could have embraced, the office of chief deputy sheriff, which is the office here in dispute. Certainly it would be a violent and reckless speculation to assume or to hold that the legislature, in writing it, or the people, in ratifying it, intended by the civil-service amendment to regulate and control an office that had not even existed at the time of its adoption. When this simple and undebatable fact is recognized, as it must be, then one encounters no difficulty in concluding that the civil-service amendment means what it says and means no more that it says when it names as the employees intended to be covered thereby such employees as were in existence at the time of its adoption, to wit, clerks, assistants, and deputies. These had no terms fixed by law, and the way was clear for their terms to be fixed by the civil-service amendment. The chief-deputy amendment expressly limits its operation to the creation of chief clerks, chief assistants, and chief deputies, fixes their terms, and provides that in cases of vacancies they may qualify and fill out the unexpired terms of the persons appointing them. It makes no attempt to deal with any other employees. It makes no reference to the regulation and control as to the tenure in service of the various clerks and assistants of the county officers named. These observations, it would seem to me, are sufficient to compel the conclusion that the two amendments deal with distinctly different classes of employees, and that neither intended to embrace the class dealt with in the other. The two, having been ratified simultaneously, stand on the same basis as if they had constituted a single amendment in which the provisions of the two amendments were contained. In that event, it is inconceivable that a construction could be upheld which holds that with one paragraph treating of the subject of creating chief clerks, chief assistants, or chief deputies, yet it was the intention of both the legislature and the people in adopting the same *Page 457 
that a portion of such paragraph be nullified and destroyed by the provision of the next paragraph wherein clerks, assistants, and deputies are put under civil service. The majority opinion announces a number of sound rules of law applicable in the present case, to all of which I agree, but my dissent is necessary because in my opinion the majority, after recognizing such rules, proceeds forthwith to utterly destroy them. To illustrate: The majority recognizes the rule that the two constitutional amendments, having been simultaneously adopted, are of equal dignity, and that it is the duty of the courts to give them such construction, if their language will permit, as will avoid a conflict. Another rule recognized is that, if there is conflict in the two amendments, the courts have no right to give effect to one when by so doing it destroys any part of the other. After recognizing the first rule, the majority opinion proceeds at once to write into the civil-service amendment words and meaning by interpretation which are not contained in the amendment. Thus, instead of avoiding a conflict as the law demands, that opinion creates a conflict where otherwise none would exist. Then, although recognizing the second rule, the majority give full effect to the strained and erroneous construction of the meaning of the civil-service amendment, and in doing so utterly destroys the very heart and substance of the other amendment. No multiplicity of words can avoid or even dim the fact that, under the majority opinion, the provision of the chief clerk, chief assistant, and chief-deputy amendment, that the term of such chief may be fixed in the discretion of the officer appointing him "but in no event" to extend beyond the term of the officer appointing him, and the provision that such chief clerk, chief assistant, or chief deputy, in the event of a vacancy, may fill out the unexpired term of the person appointing him, are by that opinion nullified and utterly destroyed. Thus, the majority opinion, which violates all applicable rules of construction, destroys the very heart and substance of the provision of the construction, and it does this on no higher authority and with no better justification than another provision of the same constitution, which is by interpretation given a meaning never intended, and unjustified by the very language of the amendment itself.
I have not discussed either of the two enabling acts of the legislature for the simple reason that no court of this State, so far as I *Page 458 
have been able to learn, has until now held any act of the legislature to be superior to and controlling over a conflicting provision of the constitution. I certainly do not agree with the majority wherein they seek to write into the chief-deputy amendment a meaning clearly irreconcilable with the plain language of the amendment, and cite in support of such ruling a provision of the enabling act thereunder which the majority assert amounts to a legislative interpretation. If the judiciary is to abdicate to the General Assembly its constitutional duty of construing the constitution and laws enacted thereunder, then the court will no longer be of service to the State.